Title: From Thomas Jefferson to Enoch Edwards, 22 January 1797
From: Jefferson, Thomas
To: Edwards, Enoch


                    
                        Dear Sir
                        Monticello Jan. 22. 97
                    
                    I was yesterday gratified with the reciept of your favor of [Dec.] 27. which gave me the first information of your return from Europe. On the 28th. of Oct. I recieved a letter of July 30. from Colo. Monroe but did not know thro what channel it came. I should be glad to see the Defence of his conduct which you possess, tho no paper of that title is necessary for me. He was appointed to an office during pleasure merely to get him out of the Senate and with an intention to sieze the first pretext for exercising the pleasure of recalling him. As I shall be at Philadelphia the first week in March, perhaps I may have an opportunity of seeing the paper there in Mr. Madison’s hands. I think with you it will be best to publish nothing concerning Colo. Monroe till his return, that he may accomodate the complexion of his publication to times and circumstances. When you left America you had not a good opinion of the train of our affairs. I dare say you do not find that they have got into better train. It will never be easy to convince me that by a firm yet just conduct in 1793. we might not have obtained such a respect for our neutral rights from Great Britain, as that her violations of them and use of our means to wage her wars would not have furnished any pretence to the other party to do the same. War with both would have been avoided, commerce and navigation protected and enlarged. We shall now either be forced into a war, or have our commerce and navigation, at least, totally annihilated, and the produce of our farms for some years left to rot on our hands. A little time will unfold these things, and shew which class of opinions would have been most friendly to the firmness of our government and to the interests of those for whom it was made. I am with great respect Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                